     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.429 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLELE BIOTECHNOLOGY AND                           Case No.: 20-cv-01958-H-AGS
     PHARMACEUTICALS, INC., a
12
     California corporation,                            ORDER DENYING DEFENDANTS’
13                                     Plaintiff,       MOTION TO DISMISS
14   v.                                                 [Doc. No. 37.]
15   PFIZER, INC., a Delaware corporation;
16   BIONTECH SE, a German company;
     BIONTECH US, INC., a Delaware
17   corporation; and DOES 1-30,
18                                  Defendants.
19
20         On March 26, 2021, Defendants Pfizer, Inc., BioNTech SE, and BioNTech US, Inc.
21   filed a motion to dismiss Plaintiff Allele Biotechnology and Pharmaceuticals, Inc.’s first
22   amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state
23   a claim. (Doc. No. 37.) On April 16, 2021, Plaintiff filed a response in opposition to
24   Defendants’ motion to dismiss. (Doc. No. 38.) On April 23, 2021, Defendants filed their
25   reply. (Doc. No. 39.)
26         The Court held a hearing on the matter on May 3, 2021. Ben L. Wagner and Robert
27   Schaffer appeared for Plaintiff Allele. Charles L. McCloud, Thomas H.L. Selby, and David
28   J. Noonan appeared for Defendant Pfizer. Bruce M. Wexler, Elizabeth L. Brann, and Merri

                                                    1
                                                                                20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.430 Page 2 of 14



 1   C. Moken appeared for Defendant BioNTech. For the reasons below, the Court denies
 2   Defendants’ motion to dismiss.
 3                                          Background
 4         On October 5, 2020, Plaintiff Allele filed a complaint for patent infringement against
 5   Defendants Pfizer and BioNTech, alleging infringement of U.S. Patent No. 10,221,221.
 6   (Doc. No. 1, Compl.) Specifically, Plaintiff alleges that: “The claims of the ’221 Patent
 7   encompass Allele’s mNeonGreen product, which is a fluorescent protein used as a
 8   biological tag in genetic engineering work.” (Doc. No. 29, FAC ¶ 29.) Plaintiff further
 9   alleges that Defendants have used and continue to use mNeonGreen to research, develop,
10   and test their SARS-CoV-2 vaccine candidates. (Id. ¶¶ 2-3, 6, 23, 37-39, 41-44, 49, 51-
11   57.) Plaintiff further alleges that Defendants’ use of mNeonGreen directly infringes the
12   ’221 patent. (Id. ¶¶ 29-31, 58-61, 69-71.)
13         On February 8, 2021, Defendants filed a motion pursuant to Federal Rule of Civil
14   Procedure 12(b)(6) to dismiss Plaintiff’s complaint for failure to state a claim. (Doc. No.
15   24.) On February 25, 2021, in lieu of filing an opposition to the motion to dismiss, Plaintiff
16   filed a first amended complaint against Defendants. (Doc. No. 29, FAC.) On February 27,
17   2021, in light of the filing of the amended complaint, the Court denied Defendants’ motion
18   to dismiss the original complaint as moot. (Doc. No. 30 (citing Ramirez v. Cty. of San
19   Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015)).) By the present motion, Defendants
20   move pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiff’s first
21   amended complaint for failure to state a claim. (Doc. No. 37-1 at 1-2, 21.)
22                                           Discussion
23   I.    Legal Standards for a Rule 12(b)(6) Motion to Dismiss
24         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
25   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
26   failed to state a claim upon which relief can be granted. See Conservation Force v. Salazar,
27   646 F.3d 1240, 1241 (9th Cir. 2011). Federal Rule of Civil Procedure 8(a)(2) requires that
28   a pleading stating a claim for relief contain “a short and plain statement of the claim

                                                   2
                                                                                   20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.431 Page 3 of 14



 1   showing that the pleader is entitled to relief.” The function of this pleading requirement is
 2   to “give the defendant fair notice of what the . . . claim is and the grounds upon which it
 3   rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
 4         A complaint will survive a Rule 12(b)(6) motion to dismiss if it contains “enough
 5   facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A
 6   claim has facial plausibility when the plaintiff pleads factual content that allows the court
 7   to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
 8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and
 9   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”
10   Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked
11   assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at
12   557). Accordingly, dismissal for failure to state a claim is proper where the claim “lacks a
13   cognizable legal theory or sufficient facts to support a cognizable legal theory.”
14   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
15         In reviewing a Rule 12(b)(6) motion to dismiss, a district court must accept as true
16   all facts alleged in the complaint, and draw all reasonable inferences in favor of the
17   claimant. See Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d
18   938, 945 (9th Cir. 2014). But, a court need not accept “legal conclusions” as true. Ashcroft
19   v. Iqbal, 556 U.S. 662, 678 (2009). Further, it is improper for a court to assume the
20   claimant “can prove facts which it has not alleged or that the defendants have violated the
21   . . . laws in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v.
22   Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
23         In addition, a court may consider documents incorporated into the complaint by
24   reference and items that are proper subjects of judicial notice. See Coto Settlement v.
25   Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). If the court dismisses a complaint for
26   failure to state a claim, it must then determine whether to grant leave to amend. See Doe
27   v. United States, 58 F.3d 494, 497 (9th Cir. 1995); see Telesaurus, 623 F.3d at 1003 (9th
28   Cir. 2010).

                                                  3
                                                                                  20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.432 Page 4 of 14



 1   II.   Defendants’ Motion to Dismiss
 2         Defendants argue that Plaintiff’s first amended complaint should be dismissed for
 3   failure to state a claim because Plaintiff’s infringement allegations are barred by the safe
 4   harbor provision set forth in 35 U.S.C. § 271(e)(1). (Doc. No. 37-1 at 1, 8-21.) In response,
 5   Plaintiff argues that Defendants’ motion should be denied because: (1) the safe harbor
 6   provision does not apply here as a matter of law; and (2) even if it could apply, the
 7   determination of whether the infringement at issue is covered by the safe harbor provision
 8   is fact-sensitive inquiry inappropriate for resolution at the motion to dismiss stage. (Doc.
 9   No. 38 at 7-9.)
10         A.     Section 271(e)(1) Legal Standards
11         Section 271(e)(1) of the Patent Act provides:
12         It shall not be an act of infringement to make, use, offer to sell, or sell within
           the United States or import into the United States a patented invention . . .
13
           solely for uses reasonably related to the development and submission of
14         information under a Federal law which regulates the manufacture, use, or sale
           of drugs or veterinary biological products.
15
     35 U.S.C. § 271(e)(1).
16
           The purpose of this safe harbor provision set forth in section 271(e)(1) is “to
17
     facilitate market entry upon patent expiration.” Classen Immunotherapies, Inc. v. Biogen
18
     IDEC, 659 F.3d 1057, 1072 (Fed. Cir. 2011) (citing Warner-Lambert Co. v. Apotex Corp.,
19
     316 F.3d 1348, 1358 (Fed. Cir. 2003); Proveris Sci. Corp. v. Innovasystems, Inc., 536 F.3d
20
     1256, 1265 (Fed. Cir. 2008)). In Eli Lilly & Co. v. Medtronic, Inc., 496 U.S. 661, 669–70
21
     (1990), the Supreme Court explained that the section 271(e)(1) safe harbor provision was
22
     specifically designed to respond to the following unintended distortion:
23
           In 1984, the Court of Appeals for the Federal Circuit decided that the
24         manufacture, use, or sale of a patented invention during the term of the patent
25         constituted an act of infringement, see § 271(a), even if it was for the sole
           purpose of conducting tests and developing information necessary to apply
26
           for regulatory approval. See Roche Products, Inc. v. Bolar Pharmaceutical
27         Co., 733 F.2d 858, cert. denied, 469 U.S. 856, 105 S. Ct. 183, 83 L.Ed.2d 117
           (1984). Since that activity could not be commenced by those who planned to
28
           compete with the patentee until expiration of the entire patent term, the

                                                   4
                                                                                   20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.433 Page 5 of 14



 1         patentee’s de facto monopoly would continue for an often substantial period
           until regulatory approval was obtained. In other words, the combined effect
 2
           of the patent law and the premarket regulatory approval requirement was to
 3         create an effective extension of the patent term.
 4   Id. at 670 (footnote omitted); see also Proveris, 536 F.3d at 1261 (“Prior to the Hatch–
 5   Waxman Act, competitors’ activities involving a patented invention during the patent term
 6   constituted an act of infringement, even if undertaken for the sole purpose of obtaining
 7   FDA regulatory approval. Because such activities could not begin until patent expiration,
 8   patent owners enjoyed a de facto patent term extension while competitors spent time
 9   following patent expiration obtaining FDA premarket approval necessary for market
10   entry.” (citations omitted)). Section 271(e)(1) sought to eliminate this de facto patent term
11   extension by “allow[ing] competitors to begin the regulatory approval process while the
12   patent was still in force, followed by market entry immediately upon patent expiration.”
13   Proveris, 536 F.3d at 1262; see Eli Lilly, 496 U.S. at 671 (Section 271(e)(1) “allows
14   competitors, prior to the expiration of a patent, to engage in otherwise infringing activities
15   necessary to obtain regulatory approval.”).
16         Section 271(e)(1) accomplishes this purpose by “provid[ing] a wide berth for the use
17   of patented drugs in activities related to the federal regulatory process.” Merck KGaA v.
18   Integra Lifesciences I, Ltd., 545 U.S. 193, 202 (2005). Section 271(e)(1) “exempt[s] from
19   infringement all uses of patented compounds ‘reasonably related’ to the process of
20   developing information for submission under any federal law regulating the manufacture,
21   use, or distribution of drugs.” Id. at 206 (citing Eli Lilly, 496 U.S. at 674); see also id. at
22   202 (“[W]e think it apparent from the statutory text that § 271(e)(1)’s exemption from
23   infringement extends to all uses of patented inventions that are reasonably related to the
24   development and submission of any information under the FDCA.”). “This necessarily
25   includes preclinical studies of patented compounds that are appropriate for submission to
26   the FDA in the regulatory process.” Id. at 202; see also Med. Diagnostic Lab’ys, L.L.C. v.
27   Protagonist Therapeutics, Inc., 298 F. Supp. 3d 1241, 1247 (N.D. Cal. 2018) (“The
28   protection [set forth in section 271(e)(1)] extends both to preclinical studies and clinical

                                                   5
                                                                                    20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.434 Page 6 of 14



 1   studies.”). “Nor does the statute limit the safe harbor only to those activities necessary for
 2   seeking approval of a generic version of a brand-name drug product.”                  Classen
 3   Immunotherapies, Inc. v. Elan Pharm., Inc., 786 F.3d 892, 897 (Fed. Cir. 2015) (citing
 4   Merck, 545 U.S. at 206).
 5         “[T]he section 271(e)(1) safe harbor provision is an affirmative defense.” Classen
 6   Immunotherapies Inc v. Somaxon Pharms., No. CV 12-06643-GAF-PLA, 2013 WL
 7   9947386, at *2 (C.D. Cal. Apr. 11, 2013) (citing Amgen, Inc. v. F. Hoffman-LaRoche Ltd.,
 8   456 F. Supp. 2d 267, 273 (D. Mass. 2006)); see also Enteris Biopharma, Inc. v. Clinical
 9   Pharmacology of Miami, Inc., No. 1:14-CV-22770-UU, 2015 WL 12085848, at *7 (S.D.
10   Fla. Mar. 20, 2015) (“Many courts have recognized that the Safe Harbor is an affirmative
11   defense.”). “Ordinarily, affirmative defenses . . . may not be raised on a motion to dismiss.”
12   Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1194 (9th Cir. 2018). A court only may
13   “consider an affirmative defense on a motion to dismiss when there is ‘some obvious bar
14   to securing relief on the face of the complaint.’” U.S. Commodity Futures Trading
15   Comm’n v. Monex Credit Co., 931 F.3d 966, 973 (9th Cir. 2019) (quoting ASARCO, LLC
16   v. Union Pac. R.R. Co., 765 F.3d 999, 1004 (9th Cir. 2014)). “In other words, dismissal
17   based on an affirmative defense is permitted when the complaint establishes the defense.”
18   Id.
19         B.     Analysis
20         Defendants argue that Plaintiff’s claim for patent infringement against them should
21   be dismissed because the allegedly infringing conduct is activity that is immune from
22   patent infringement under section 271(e)(1). (Doc. No. 37-1 at 1-2.) Defendants argue
23   that all of the alleged acts of infringement were undertaken in order to develop information
24   for submission to the FDA pursuant to federal law regulating the manufacture, use, or sale
25   of drugs, and, thus, all of the infringement allegations are encompassed by the safe harbor
26   provision in section 271(e)(1). (Id.) In response, Plaintiff argues that the safe harbor
27   provision does not apply as a matter of law here because the safe harbor provision does not
28

                                                   6
                                                                                   20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.435 Page 7 of 14



 1   apply to “research tools” that are used in the development of FDA regulatory submissions,
 2   but are not themselves subject to FDA premarket approval. (Doc. No. 38 at 9-17.)
 3          Plaintiff’s “research tools” argument is primarily based on the Federal Circuit’s
 4   decision in Proveris Sci. Corp. v. Innovasystems, Inc., 536 F.3d 1256 (Fed. Cir. 2008).1
 5   Proveris involved an accused device “known as the Optical Spray Analyzer (‘OSA’).” 536
 6   F.3d 1259. The OSA was not itself “subject to FDA approval. It [wa]s, however, used in
 7   connection with FDA regulatory submissions. In that setting, the device measure[d] the
 8   physical parameters of aerosol sprays used in nasal spray drug delivery devices.” Id. The
 9   plaintiff in Proveris alleged that the OSA infringed its patent, the ’400 patent, which was
10   “directed to a system and apparatus for characterizing aerosol sprays commonly used in
11   various drug delivery devices, such as nasal spray pumps and inhalers.” Id. at 1258. In
12   response to those infringement allegations, the defendant in Proveris argued that its
13   allegedly infringing activities were immunized by section 271(e)(1) because its OSA
14   devices were used by third parties solely for the development and submission of
15   information to the FDA. Id. at 1260.
16          The Proveris court framed the issue before it as follows: “whether section 271(e)(1)
17   immunizes the manufacture, marketing, or sale of [defendant]’s OSA, which is used in the
18   development of FDA regulatory submissions, but is not itself subject to the FDA premarket
19   approval process.” Id. at 1265. In resolving this issue, the Proveris court held that “the
20   section 271(e)(1) safe harbor does not immunize the OSA from infringement.”
21          The Proveris court provided two reasons for this holding that were both grounded
22   the Supreme Court’s description in Eli Lilly of the purposes behind section 271(e)(1) and
23   section 156 of the Patent Act. See Proveris, 536 F.3d 1265–66. First, the Federal Circuit
24   noted: “[Defendant]’s OSA device is not subject to FDA premarket approval. Rather, FDA
25   premarket approval is required only in the case of the aerosol drug delivery product whose
26
27   1       Plaintiff also relies heavily on Judge Radar’s dissent in part in Integra Lifesciences I, Ltd. v. Merck
28   KGaA, 496 F.3d 1334 (Fed. Cir. 2007). (Doc. No. 38 at 1-2, 10.) But the Court does not find Plaintiff’s
     reliance on Integra persuasive as it is a dissenting opinion.

                                                           7
                                                                                                 20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.436 Page 8 of 14



 1   spray plume characteristics the OSA measures. In short, [defendant] is not a party seeking
 2   FDA approval for a product in order to enter the market to compete with patentees.” Id. at
 3   1265. The Federal Circuit explained that because the OSA device was not subject to
 4   premarket approval, the device was “not within the category of entities for whom the safe
 5   harbor provision was designed to provide relief.” Id.
 6          Second, the Federal Circuit noted that the invention claimed in the patent at issue,
 7   the ’400 patent, also “[wa]s not subject to the premarket approval required by the FDCA.”
 8   Id. The Federal Circuit explained that this fact was “significant” because the Supreme
 9   Court in Eli Lilly spoke of “interpreting the phrase ‘patented invention’ in section 271(e)(1)
10   to include all products listed in section 156(f) as producing a ‘perfect “product” fit’
11   between the two provisions.” Id. (quoting Eli Lilly, 496 U.S. at 672). The Federal Circuit
12   explained that because the invention claimed in the patent at issue was not subject to a
13   required FDA approval process, it was not a “patented invention” for the purposes of
14   section 271(e)(1). 2 Id. at 1265–66.
15          Following Proveris, the Federal Circuit reiterated in Momenta Pharms., Inc. v. Teva
16   Pharms. USA Inc. that “research tools or devices that are not themselves subject to FDA
17   approval may not be covered” by section 271(e)(1). 809 F.3d 610, 619 (Fed. Cir. 2015)
18   (citing Proveris, 536 F.3d at 1265–66). In addition, at least two district courts have
19   recognized that under Proveris, research tools that are not themselves subject to FDA
20   approval are excluded from the section 271(e)(1) safe harbor. See, e.g., Isis Pharms., Inc.
21   v. Santaris Pharma A/S Corp., No. 11CV02214 BTM KSC, 2012 WL 4111157, at *4 (S.D.
22
23
24
     2       Defendants attempt to impermissibly narrow the Federal Circuit’s decision in Proveris.
     Defendants assert that in Proveris, the Federal Circuit found that the defendant was not exempt from patent
25   infringement under section 271(e)(1) “simply because they sold a patented invention that their customers
     (who had not been accused of infringement) might arguably use to generate information for the FDA.”
26   (Doc. No. 37-1 at 20; see also Doc. No. 39 at 4.) The Court rejects this narrow reading of Proveris. This
     reading of Proveris fails to acknowledge the Proveris court’s additional holding that section 271(e)(1) also
27   did not apply because the invention claimed in the patent at issue was not subject to a required FDA
28   approval process, and, thus, was not a “patented invention” for the purposes of section 271(e)(1). See
     Proveris, 536 F.3d at 1265–66.

                                                          8
                                                                                              20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.437 Page 9 of 14



 1   Cal. Sept. 19, 2012) (“The Safe Harbor does not apply, however, when a biological
 2   compound is used to perform ‘basic scientific research’ or as a ‘research tool.’”); Isis
 3   Pharms., Inc. v. Santaris Pharma A/S Corp., No. 3:11-CV-2214-GPC-KSC, 2014 WL
 4   2212114, at *5 (S.D. Cal. May 28, 2014) (“‘[R]esearch tools’ do not qualify for protection
 5   under § 271(e)(1).”); PSN Illinois, LLC v. Abbott Lab’ys, No. 09 C 5879, 2011 WL
 6   4442825, at *5 (N.D. Ill. Sept. 20, 2011) (“Proveris excluded research tools from the
 7   purview of the safe harbor exemption.”).
 8         In response, Defendants argue that research tools are not exempted from the section
 9   271(e)(1) safe harbor. (Doc. No. 37-1 at 19-21.) To support this contention, Defendants
10   primarily rely on the Supreme Court’s decision in Eli Lilly & Co. v. Medtronic, Inc., 496
11   U.S. 661 (1990). (Doc. No. 37-1 at 19.) Defendants argue that in Eli Lilly, the Supreme
12   Court explained that the term “patented invention” in section 271(e)(1) covers all
13   inventions. (Id. (citing Eli Lilly, 496 U.S. at 665 (“The phrase ‘patented invention’ in §
14   271(e)(1) is defined to include all inventions.”)).) But the problem with this argument is
15   that Proveris and Momenta were issued by the Federal Circuit subsequent to Eli Lilly. In
16   particular, in Proveris, the Federal Circuit engaged in an extensive analysis of the Eli Lilly
17   opinion and its discussion of the purposes behind section 271(e)(1). See 536 F.3d at 1260-
18   63, 1265. Yet, in Proveris, the Federal Circuit held that the device claimed in the patent at
19   issue was not a “patented invention” for purposes of section 271(e)(1) because it “[wa]s
20   not subject to the premarket approval required by the FDCA.” Id. at 1265–66. And the
21   Proveris court explained that this holding was based on Eli Lilly’s interpretation of “the
22   phrase ‘patented invention’ in section 271(e)(1) to include all products listed in section
23   156(f) as producing a ‘perfect “product” fit’ between the two provisions.” Id. at 1265
24   (quoting Eli Lilly, 496 U.S. at 672).
25         If, as Defendants contend, Eli Lilly stands for the proposition that research tools are
26   not exempt from section 271(e)(1), Defendants fail to reconcile that argument with Proveris
27   and Momenta. In particular, the Momenta court expressly stated that “research tools or
28

                                                   9
                                                                                   20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.438 Page 10 of 14



 1   devices that are not themselves subject to FDA approval may not be covered.” 3 809 F.3d
 2   at 619 (citing Proveris, 536 F.3d at 1265–66). Defendants might contend that Proveris and
 3   Momenta were wrongly decided in light of the language in Eli Lilly, but as a district court,
 4   this Court is bound by those Federal Circuit decisions.4 See Hart v. Massanari, 266 F.3d
 5   1155, 1175 (9th Cir. 2001) (“A district court bound by circuit authority, for example, has
 6   no choice but to follow it, even if convinced that such authority was wrongly decided.”);
 7   id. at 1171 (“Once a panel resolves an issue in a precedential opinion, the matter is deemed
 8   resolved, unless overruled by the court itself sitting en banc, or by the Supreme Court.”);
 9   Deckers Corp. v. United States, 752 F.3d 949, 964 (Fed. Cir. 2014) (same).
10           To support its position, Defendants also rely on the Federal Circuit’s decision in
11   Classen Immunotherapies, Inc. v. Elan Pharms., Inc., 786 F.3d 892, 897 (Fed. Cir. 2015).
12   (Doc. No. 37-1 at 20 n.3; Doc. No. 39 at 4-5.) Defendants’ reliance on Classen is not
13   persuasive. In Classen, the Federal Circuit described the patent at issue as “directed to a
14   method for accessing and analyzing data on a commercially available drug to identify a
15   new use of that drug, and then commercializing that new use.” Classen, 786 F.3d at 894.
16   Defendants suggest that Classen supports their position because the patented invention at
17   issue in that case might have constituted a research tool that was not subject to FDA
18   approval. (Doc. No. 39 at 4-5.) But the Classen decision contains no discussion or analysis
19
20   3       In reply, Defendants argue that in Eli Lilly, the Supreme Court explained that an equilibrium
21   between section 156(f) and section 271(e)(1) is not always achieved. (Doc. No. 39 at 3.) This is not
     entirely accurate. In Eli Lilly, the Supreme Court stated: “Under respondent’s interpretation, there may
22   be some relatively rare situations in which a patentee will obtain the advantage of the § 201 extension but
     not suffer the disadvantage of the § 202 noninfringement provision, and others in which he will suffer the
23   disadvantage without the benefit.” 496 U.S. at 671–72. The Supreme Court further stated: “We cannot
24   readily imagine such situations (and petitioner has not described any), except where there is good enough
     reason for the difference.” Id. at 672 n.4. Thus, in Eli Lilly, the Supreme Court recognized that there
25   might be situations where an equilibrium is not achieved, but the Supreme Court cautioned that such
     situations are rare and occur where there are good reasons for the differences.
26
     4       Moreover, even if the Court were to consider the correctness of Proveris – which the Court may
27   not because it is binding precedent, see Hart, 266 F.3d at 1171, 1175 – the Court notes that it finds the
28   analysis set forth in Proveris persuasive, particularly in light of Eli Lilly’s discussion of the perfect product
     fit between section 271(e)(1) and section 156(f).

                                                            10
                                                                                                  20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.439 Page 11 of 14



 1   of whether the patent at issue constituted a research tool, and the decision contains no
 2   discussion or analysis of whether, in light of that, the patent at issue was a “patented
 3   invention” for the purposes of section 271(e)(1). Indeed, the Classen opinion does not
 4   contain a single citation to Proveris or Eli Lilly. Whether the patent at issue was a “patented
 5   invention” for the purposes of section 271(e)(1) was simply not at issue in Classen. Rather,
 6   the primary issue in Classen was whether “the district court erred in finding [the allegedly
 7   infringing] activities exempt under the safe harbor because, according to [plaintiff], those
 8   activities are merely routine post-approval reporting to the FDA.” Classen, 786 F.3d at
 9   896–97. Thus, Defendants’ reliance on Classen is misplaced.
10          Defendants also attempt to rely on the Federal Circuit’s decision in Abtox, Inc. v.
11   Exitron Corp., 122 F.3d 1019 (Fed. Cir. 1997). Abtox was issued prior to Proveris.
12   Defendants contend that in Abtox, the Federal Circuit held “that ‘statutory symmetry’ is
13   ‘not required.’” (Doc. No. 39 at 3 (quoting Abtox, 122 F.3d at 1029).) Instead, the full
14   sentence in Abtox reads: “the Supreme Court commands that statutory symmetry is
15   preferable but not required.” Abtox, 122 F.3d at 1029. Moreover, Abtox appears to be
16   distinguishable from Proveris and the present case. Although the patented invention at
17   issue in Abtox was not covered by section 156(f) because it was a Class II medical device,
18   see id., as a Class II medical device, the patented invention in Abtox was still subject to a
19   FDA “abbreviated approval process.”5 See id. at 1028 (citing 21 U.S.C. § 360(k)). In
20   contrast, here, it is alleged that the patented invention is not “subject to review by the FDA
21   or any Federal law which regulates the manufacture, use, or sale of drugs or veterinary
22
23
24
25
26   5       The Supreme Court in Eli Lilly recognized that there may be rare situations where there is not an
     equilibrium between section 271(e)(1) and section 156(f), and, as an example of this, the Supreme Court
27   expressly referenced certain drug products that are subject to “abbreviated regulatory approval
28   procedures.” 496 U.S. at 672 n.4.


                                                        11
                                                                                            20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.440 Page 12 of 14



 1   biological products.” (Doc. No. 29, FAC ¶ 32.) As such, the Court does not find
 2   Defendants’ reliance on Abtox persuasive. 6
 3          In addition, the Court does not find persuasive Defendants’ reliance on Teva Pharms.
 4   USA, Inc. v. Sandoz Inc., No. 09 CIV. 10112 KBF, 2013 WL 3732867, at *3 (S.D.N.Y.
 5   July 16, 2013). (See Doc. No. 37-1 at 19-20.) In Teva, the district court rejected the notion
 6   that the Federal Circuit’s decision in Proveris held that “the phrase ‘patented invention’
 7   limits the scope of the safe harbor.” Teva, 2013 WL 3732867, at *7. In analyzing Proveris,
 8   the Teva court focused on Proveris’s analysis of the accused device in that case. See Teva,
 9   2013 WL 3732867, at *8. Proveris based its holding in part on the fact that the accused
10   product was not subject to FDA premarket approval. But that was not the only basis for
11   the Proveris court’s holding. Teva never acknowledges the language in Proveris explaining
12   that because the invention claimed in the patent at issue also was not subject to a required
13   FDA approval process, it was not a “patented invention” for the purposes of section
14   271(e)(1). Teva also does not acknowledge the language in Proveris explaining that this
15   holding was consistent with Supreme Court’s language in Eli Lilly explaining the perfect
16   product fit between section 271(e)(1) and section 156(f). As such, the Court does not find
17   Teva’s analysis of Proveris persuasive. Further, Teva is a non-binding district court case
18   that at least one other district court has expressly declined to follow for similar reasons.7
19   See, e.g., Isis Pharms., Inc. v. Santaris Pharma A/S Corp., No. 3:11-CV-2214-GPC-KSC,
20   2014 WL 794811, at *12 n.7 (S.D. Cal. Feb. 27, 2014) (“Having considered Teva, this
21
22
     6       For these same reasons, the Court does not find persuasive Defendants’ reliance on Momenta
23   Pharms., Inc. v. Amphastar Pharms., Inc., 686 F.3d 1348 (Fed. Cir. 2012), (Doc. No. 39 at 3), as Momenta
24   I repeats Abtox’s holding by stating: “We too have rejected this strict interpretation of the safe harbor,
     explaining that ‘statutory symmetry is preferable but not required.’” Momenta I, 686 F.3d at 1361
25   (quoting Abtox, 122 F.3d 1019).

26   7       The Court also does not find persuasive Defendants’ reliance on the district court decisions in Katz
     v. Avanir Pharms., No. 06CV0496 DMS (LSP), 2007 WL 9776599, at *6–7 (S.D. Cal. Aug. 21, 2007),
27   and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer, Inc., No. 95 CIV. 8833 (RPP), 2001 WL 1512597,
28   at *3 (S.D.N.Y. Nov. 28, 2001), (see Doc. No. 37-1 at 19-20), as both of those decisions were issued prior
     to the Federal Circuit’s decision in Proveris.

                                                         12
                                                                                              20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.441 Page 13 of 14



 1   Court disagrees with its limited reading of Proveris and its complete rejection of PSN
 2   Illinois.”).
 3          With this dispute regarding the legal authorities resolved, the Court turns to the
 4   allegations in the first amended complaint. In the FAC, Plaintiff alleges: “The claims of
 5   the ’221 Patent encompass Allele’s mNeonGreen product, which is a fluorescent protein
 6   used as a biological tag in genetic engineering work.” (Doc. No. 29, FAC ¶ 29.) Plaintiff
 7   alleges that Defendants use mNeonGreen as “a research tool.” 8 (Id. ¶¶ 39, 43, 49; see also,
 8   e.g., id. ¶ 37 (“Defendants Pfizer and BioNTech analyzed patient samples using an
 9   mNeonGreen neutralization assay to evaluate COVID-19 neutralizing antibody levels.”))
10   Plaintiff further alleges that “[t]he ’221 Patent (and the mNeonGreen technology covered
11   by it) is not a patented invention subject to review by the FDA or any Federal law which
12   regulates the manufacture, use, or sale of drugs or veterinary biological products.” (Id. ¶
13   32; accord id. ¶ 40.) At the 12(b)(6) stage, the Court must accept these factual allegations
14   as true, and draw all reasonable inferences in favor of Plaintiff. See Retail Prop. Trust, 768
15   F.3d at 945. In light of these allegations, Defendants have failed to demonstrate that the
16   invention claimed in the ’221 Patent is a “patented invention” for the purposes of section
17   271(e)(1). See Proveris, 536 F.3d at 1265–66; Momenta, 809 F.3d at 619; Isis, 2012 WL
18   4111157, at *4; PSN Illinois, 2011 WL 4442825, at *5.
19          In sum, Defendants have failed to demonstrate that the facts alleged in the FAC
20   establish that the allegedly infringing activity is exempted by section 271(e)(1)’s safe
21   harbor provision. As such, the Court declines to dismiss Plaintiff’s claims for patent
22   infringement. 9
23
24
25   8      “Research tools” are “‘tools that scientists use in the laboratory including cell lines, monoclonal
     antibodies, reagents, animal models, growth factors, combinatorial chemistry and DNA libraries, clones
26   and cloning tools (such as PCR), methods, laboratory equipment and machines.’” Integra, 496 F.3d at
     1347 (quoting 64 Fed. Reg. 72,090, 72092 n.1 (Dec. 23, 1999)).
27
28
     9      Defendants may raise their Section 271(e)(1) safe harbor affirmative defense at a later stage in the
     proceedings when the record is more fully developed.

                                                         13
                                                                                             20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 42 Filed 05/04/21 PageID.442 Page 14 of 14



 1                                          Conclusion
 2          For the reasons above, the Court denies Defendants’ motion to dismiss. Defendants
 3   must file their respective answers to Plaintiff’s complaint within thirty (30) days from the
 4   date this order is filed.
 5          IT IS SO ORDERED.
 6   DATED: May 4, 2021
 7
                                                   MARILYN L. HUFF, District Judge
 8                                                 UNITED STATES DISTRICT COURT
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  14
                                                                                 20-cv-01958-H-AGS
